Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/24/2019.
Claims 1-20 are pending. 
Claims 1, 10 and 16 are independent.
This application claims the priority benefit of the provisional application no. 62/742,879 filed on 10/08/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/31/2019 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
incomplete story) to any specific goal and utility of the invention rather it is reciting operating mode, test mode, test measurements and test result, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 706.03 (III) and 2107.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pamulaparthy et al. (USPGPub No. 20120215479 A1) in view of Kirrmann et al. (USPGPub No. 20090070062 A1). 

(Pamulaparthy [0001-07] “substation automation systems for substations in a power system - testing intelligent electronic devices (IED)” [abstract] see Fig. 1-3), comprising: 
a first monitoring port; a test port (Pamulaparthy [0013-17] “environment 10 for testing intelligent electronic devices (IEDs) within a substation system - computer system 20 is separate from IEDs 110A, 110B, . . . , 110N” [0001-07] “substation automation systems for substations in a power system”  [abstract] see Fig. 1-3, element 20 provides plurality of port includes testing or monitoring port); 
memory; and a processor operatively coupled to the memory (Pamulaparthy [0013-17] “computer system 20 separate from IEDs - including a processing component 22 e.g., one or more processors, a storage component 24, an input/output (I/O) component 26 e.g., one or more I/O interfaces and/or devices, and a communications pathway 28” [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3), wherein the processor is configured to: 
change the IED from the operating mode to a test mode (Pamulaparthy [0013-17 [0001-07] [abstract] see Fig. 1-3, element 36 provides HMI and/or processing component for changing); 
while the IED is in the test mode, receive, via the test port, one or more first test measurements that represent measurements of the first electrical characteristic (Pamulaparthy [0022- 28] “first IED 110A and second IED 110B tested to determine first IED 110A and second IED 110B operate under fault conditions - fault data sent from fault simulator 150 - include GOOSE datasets” [0013-17] [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3, plurality of port plurality of dataset from test port); and 
provide a test result based at least in part on the one or more test measurements (Pamulaparthy [0022- 28] “tested to determine first IED 110A and second IED 110B operate under fault conditions - fault data sent from fault simulator 150 - include GOOSE datasets - specified roundtrip time to ensure that first IED 110A and second IED 110B operating correctly” [0013-17] [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3, tested provides the test result from collected dataset).
But, Pamulaparthy does not explicitly teach while the IED is in an operating mode, receive, via the first monitoring port, one or more first operating measurements of a first electrical characteristic.
However, Kirrmann discloses while the IED is in an operating mode, receive, via the first monitoring port, one or more first operating measurements of a first electrical characteristic (Kirrmann [0003-05] “devices operated in an automated way via a Substation Automation (SA) system responsible for controlling, protecting, measuring and monitoring of substations” [abstract] see Fig. 1-4, devices operate and protect based on measurement). 
Pamulaparthy and Kirrmann are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic IED testing.  


As to claims 2 and 11, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses The IED of claim 1, comprising a second monitoring port, wherein the processor is configured to: 
while the IED is in the operating mode, receive, via the second monitoring port, one or more second operating measurements of a second electrical characteristic of the electric power delivery system (Kirrmann [0003-05] “devices operated in an automated way via a Substation Automation (SA) system responsible for controlling, protecting, measuring and monitoring of substations” see Fig. 1-4, devices operate and protect based on measurement); and 
while the IED is in the test mode, receive, via the same test port, one or more second test measurements that represent measurements of the second electrical characteristic (Pamulaparthy [0022- 28] “first IED 110A and second IED 110B tested to determine first IED 110A and second IED 110B operate under fault conditions - fault data sent from fault simulator 150 - include GOOSE datasets” [0013-17] [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3, plurality of port plurality of dataset from test port).


The combination further discloses 3. The IED of claim 2, wherein the processor is configured to change the IED to the test mode without disconnecting a first merging unit from the first monitoring port and the second merging unit from the second monitoring port (Pamulaparthy [0013-17 [0001-07] [abstract] see Fig. 1-3, element 36 provides HMI for changing).

As to claims 4 and 12, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses 4. The IED of claim 2, wherein the processor is configured to: 
receive a first digital signal via the first monitoring port indicating the one or more first operating measurements; receive a second digital signal via the second monitoring port indicating the one or more second operating measurements; and receive a third digital signal via the test port indicating both the one or more first test measurements and the one or more second test measurements (Pamulaparthy [0013-17] “plurality of IEDs 110A, 110B, . . . , 110N - IEDs in communication with computer system 20 - separate from IEDs 110A, 110B, . . . , 110N” [0022- 28] “first IED 110A and second IED 110B tested to determine first IED 110A and second IED 110B operate under fault conditions - fault data sent from fault simulator 150 - include GOOSE datasets [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3, plurality of IED provides plurality of digital signal for plurality of test dataset).

As to claims 5 and 13, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses 5. The IED of claim 1, wherein the processor is configured to change configuration of the IED from a first topology in which the IED receives signals from a first device while the first device is communicatively coupled to the electric power delivery system to a second topology in which the IED receives signals from a second device that is not communicatively coupled to the power delivery system (Pamulaparthy [0022- 28] “first IED 110A and second IED 110B tested to determine first IED 110A and second IED 110B operate under fault conditions - fault data sent from fault simulator 150 - include GOOSE datasets” [0013-17] [0001-07] “substation automation systems for substations in a power system” [abstract] see Fig. 1-3, testing time port is not obviously coupled to power delivery system).

As to claim 6, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses 6. The IED of claim 5, wherein communicatively coupled comprises an electrical coupling, a magnetic coupling, or both (Kirrmann [0003-05] “power networks include primary devices such as electrical cables, lines, bus bars, switches (breakers or dis-connectors), power transformers and instrument transformers - controlling, protecting, measuring and monitoring of substations” [abstract] see Fig. 1-4, CT-PT provides electrical and magnetic coupler).

As to claims 7, 14 and 17, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses 7. The IED of claim 1, wherein the processor is configured to: provide, via a display of the IED, a prompt requesting a selection from a list of available ports to be used as the test port of the IED; and receive the selection of the test port from the list of available ports (Kirrmann [0003-05] “operated in an automated way via a Substation Automation (SA) system responsible for controlling, protecting, measuring and monitoring of substations” [abstract] see Fig. 1-4, element 12 and 13 provides the display; test port obviously provides the location/distance).

As to claims 8 and 18, the combination of Pamulaparthy and Kirrmann disclose all the limitations of the base claims as outlined above.  
The combination further discloses 8. The IED of claim 1, comprising a test mode button, wherein the IED changes from the operating mode to the test mode upon activation of the test mode button (Pamulaparthy [0013-17 [0001-07] [abstract] see Fig. 1-3, element 36 provides HMI for changing).


The combination further discloses 9. The IED of claim 1, wherein the test mode button control and the test port are positioned on the same panel (Pamulaparthy [0013-17 [0001-07] [abstract] see Fig. 1-3, the test arrangement provides the test port).
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Lee, et al. USPGPub No. 20080183406 A1.
Kasztenny USP No. 8441768 B2. 
Vandiver USPGPub No. 20020173927 A1. 
Schweitzer, et al. USPGPub No. 20170322283 A1.
Stoupis, et al. USPGPub No. 20060116794 A1. 

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119